UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-7382


WILLIAM LEON BURNETT,

                     Plaintiff - Appellant,

              v.

CAPTAIN CANNING; SERGEANT FISHER; CAPTAIN NANCE; MAJOR
TUCKER; SERGEANT BURRISON; DAVID M. TATARSKY,

                     Defendants - Appellees,

              and

LIEUTENANT GILBREATH; CORPORAL HOUSER,

                     Defendants.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Mary G. Lewis, District Judge. (9:16-cv-02742-MGL)


Submitted: January 18, 2018                                     Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William Leon Burnett, Appellant Pro Se. Christopher R. Antley, DEVLIN &
PARKINSON, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       William Leon Burnett appeals the district court’s orders adopting the magistrate

judge’s recommendation to grant summary judgment in favor of certain Defendants in his

42 U.S.C. § 1983 (2012) action and denying his Fed. R. Civ. P. 59(e) motion. We have

reviewed the record and find no reversible error. Accordingly, we affirm substantially for

the reasons stated by the district court. Burnett v. Canning, No. 9:16-cv-02742-MGL

(D.S.C. Aug. 14 & Sept. 7, 2017); see also Robinson v. Wix Filtration Corp. LLC, 599 F.3d
403, 407 (4th Cir. 2010) (standard of review for Rule 59(e) motion); Whisenant v. Yuam,

739 F.2d 160, 163 (4th Cir. 1984) (discussing appointment of counsel in civil actions),

abrogated on other grounds by Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490
U.S. 296 (1989). We deny Burnett’s motion for counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3